Citation Nr: 1526160	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tension headaches, claimed as traumatic brain injury (TBI) with headaches.

2.  Entitlement to a rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated April 2009, July 2010, and March 2012.  The April 2009 rating decision denied a compensable rating for service-connected psychiatric disability (then characterized as posttraumatic stress disorder (PTSD)), and an April 2011 rating decision granted a rating of 30 percent for service-connected anxiety disorder (formerly characterized as sleep disorder and PTSD) effective August 4, 2008, the date of the Veteran's claim for an increased rating.  The July 2010 rating decision denied entitlement to a TDIU.  The March 2012 rating decision denied entitlement to service connection for tension headaches, claimed as TBI with headaches.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with VBMS.

In March 2015, the Board remanded the issues on appeal.  The case has been returned to the Board for appellate review and is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted above, the issues on appeal were remanded by the Board in March 2015; however, as of this date, none of the requested development in that remand has been completed.  "[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the March 2015 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Stegall, 11 Vet. App. at 271.  Accordingly, the March 2015 remand must be enacted by the AOJ.  The narrative below is the narrative from the March 2015 remand.

With regard to the issue of service connection for tension headaches, claimed as TBI with headaches, the Board observes that the Veteran's representative submitted a letter in January 2013, within one year of the issuance of the March 2012 rating decision.  In the letter, the representative asserted, "no rating decision or any future correspondence regarding [the claim for service connection for traumatic brain injury with headaches] has been sent to the Veteran or his representative" since the Veteran returned his Veterans Claims Assistance Act of 2000 (VCAA) notice response in January 2012.  The representative also requested an update on the status of the claim, and requested that the claim be adjudicated "as soon as possible."

The Board notes that a review of the letter notifying the Veteran of the March 2012 rating decision reveals that the Veteran's representative was not sent a copy of the rating decision.  In fact, the notification letter informs the Veteran, "we have no record of you appointing a service organization or representative to assist you with your claim."  The Veteran had submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in July 2009 appointing the representative listed on the cover page for "all VA disability claims."  The VA Form 21-22a was of record at the time of the issuance of the March 2012 rating decision and notification letter.

The Board finds that the January 2013 letter from the Veteran's representative may be reasonably construed as a timely notice of disagreement (NOD) as to the March 2012 rating decision's denial of service connection for tension headaches, claimed as TBI with headaches.  Specifically, although the January 2013 letter does not mention the March 2012 rating decision, the request to adjudicate the claim "as soon as possible" may reasonably be construed as disagreement with any negative decision that may have been reached on the issue, and a desire for appellate review of the issue.  See 38 C.F.R. §§ 20.201, 20.302 (2014).  The Veteran and his representative have not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  Additionally, the Veteran's representative should be provided a copy of the March 2012 rating decision, as it is apparent from the record that the Veteran's representative was never provided a copy of the rating decision.

With regard to the increased rating and TDIU claims on appeal, remand is required for further development.  A June 2014 SOC issued in relation to the TDIU claim lists in its "Evidence" section, "Treatment records, Tampa VA Healthcare System, dated March 23, 2011, to August 1, 2013" and "Treatment records, Gainesville VA Healthcare System, dated May 21, 2008 to June 2, 2014."  The record currently contains VA treatment records from the James A.  Haley Veterans' Hospital in Tampa, Florida dated only in March 2011.  In addition, the record currently contains VA treatment records from North Florida/South Georgia Veterans Health System in Gainesville, Florida, dated only from July to September 2008, and from April to July 2009.  Thus, it appears that there are available VA treatment records from both the James A. Haley Veterans' Hospital and the North Florida/South Georgia Veterans Health System relevant to the appeal period that have not been associated with the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The increased rating and TDIU claims on appeal must therefore be remanded so updated VA treatment records, to include from the James A. Haley Veterans' Hospital and the North Florida/South Georgia Veterans Health System for all dates relevant to the appeal period, may be obtained and associated with the record.

The Board further finds that the Veteran should be afforded the opportunity to identify any outstanding private treatment records relevant to the matters on appeal so that those records may also be obtained and associated with the record. In addition, on the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals , received in July 2014, the representative indicated that the Veteran planned to submit a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran has not yet submitted a VA Form 21-8940.  On remand, the Veteran should be afforded another opportunity to submit this form.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's current mailing address.  Document all attempts to do so in the claims file, to include contacting the Veteran via telephone and contacting the Veteran's attorney.

2.  After confirming the Veteran's current mailing address, provide the Veteran and his representative a copy of the March 2012 rating decision.

3.  Provide the Veteran a SOC with respect to the issue of entitlement to service connection for tension headaches, claimed as TBI with headaches, with a copy to his representative.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board as to this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

4.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers relevant to the matters on appeal but not currently in the record, and a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  Request all VA treatment records, to include from the James A. Haley Veterans' Hospital and the North Florida/South Georgia Veterans Health System for all dates relevant to the appeal period, and associate the records with the record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

6.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his psychiatric disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of all symptoms due to the Veteran's service-connected psychiatric disorder, to include by using the relevant Disability Benefits Questionnaire.   The examiner must address the Veteran's employability.  

7.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case. A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


